DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input and output processing unit,” “a skeleton data display processing unit,” “a feature amount data display processing unit,” “a skeleton data acquisition processing unit,” “a feature amount data acquisition processing unit,” “a walking mode degree display processing unit,” “a walking mode quantification processing unit” in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 and 14, each recites limitations "select… from feature amount data having a large ratio of difference between…  the walker and… the reference walker.” It is unclear what the large ratio of difference is about. The Specification PGPUB in Fig. 6A and par. [0054], discloses “At a bottom of the display screen 600, a feature amount display column 607 and a feature amount explanation column 608 are provided. The feature amount display column 607 displays the feature amount that characterizes the walking mode of the user among the calculated feature amounts. In this example, the feature amounts related to the walking modes of the reference walker and the user are represented by a bar graph such that the feature amounts are easy to be compared. In the feature amount explanation column 608, explanation of contents displayed in the feature amount display column 607 is displayed. In a case of Fig. 6A, as the feature amount that characterizes the walking mode of the user, a feature amount having a large ratio of difference between the reference walker and the user is shown, and therefore the description thereof is displayed. For example, a predetermined number is selected in order from the feature amount having a large ratio of difference. In addition, the operator can select a specific feature amount by clicking or touching the name or a graph of the feature amount displayed in the feature amount display column 607”… The example of Fig. 6A shows the "large ratio of difference" of feature amounts was only disclosed in combination with a visual display in the form of bar graphs, and the overall disclosure does not justify isolating displaying the feature amounts according to a ratio of difference without that feature. The bar graph in column/section 607 contains unfilled bars to those corresponding to walker 1 and filled bars corresponding to walking data of walker 2. These bars extend horizontally to the left and right, respectively, starting from a common vertical axis at 0 to show the feature amounts. For example of a particular feature, “peak intensity of cross-correlation function of velocities of left hand in a Z axis and left thumb in Z axis”, which is not considered a ratio by itself, and it is unclear how a large ratio of difference is to be interpreted from the two bar graphs of that particular feature. From the graph, it would appear that not a (large) ratio of difference of feature amount is taken, but rather only the difference itself is evaluated.
Claim 7 recites “the predetermined feature amount data to be displayed on the display screen is selected from feature amount data having a large contribution in the walking mode analysis model related to the calculation of the first walking mode degree.” It is unclear what the large contribution of the feature amount data is about. How the feature amount data is determined to have a large contribution in the analysis?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ura Kazuo (JP 2015112392) and Young.




    PNG
    media_image1.png
    554
    891
    media_image1.png
    Greyscale

Regarding claim 9, Ura teaches: 
A walking mode display system comprising:
Ura at least in Abstract teaches a wrist device 100 and a chest device 200 which acquire various kinds of sensor data or the like during an exercise of a user US; an information communication terminal 300 which transfers the sensor data or the like to a network server 500 via a network 400; the network server 500 which generates various kinds of exercise information including form data indicating an exercise posture of the user US by analyzing and processing the transferred sensor data or the like; and a user terminal 700 which accesses the network server 500 to interlock the various kinds of the exercise information with each other and to display the exercise information in a comparable display mode.
a running/exercise analyzer (Ura at least in claim 1 and pars. [0156], teaches exercise information generation unit to analyze exercise data; running has been described as an example of the exercise to which the exercise information display system is applied. However, the present invention is not limited to this, and various examples such as walking, cycling, trekking, and mountain climbing are possible. It may be applied to other exercises.); and
a walking mode display terminal connected to the walking mode analyzer via a network (Ura at least in Figs. 1-6 and par. [0169], teaches 300 information communication terminal (viewing device), 340 Display unit, 350 Communication function unit, 360 Arithmetic circuit, 400 Network , 500 Network server (data processing device), 550 Communication Function Unit, 560 Arithmetic Circuit (Exercise Information Generation Unit, Display Data Generation Unit), 570 Memory unit, 600 Database, 700 User terminal (browsing device), 710 Web screen), wherein
the walking mode analyzer includes a first processor, a first memory, a storage, and a data analysis program to be read into the first memory and executed by the first processor (Kazuo at least in par. [169], teaches 160 Arithmetic circuit, 170 Memory part, 200 Chest apparatus (sensor apparatus), 210 sensor unit, 220 heart rate detection circuit250 communication function unit, 260 arithmetic circuit, 270 memory unit, 300 information communication terminal (viewing device), 340 Display unit, 350 Communication function unit, 360 Arithmetic circuit, 400 Network , 500 Network server (data processing device), 550 Communication Function Unit, 560 Arithmetic Circuit (Exercise Information Generation Unit, Display Data Generation Unit), 570 Memory unit, 600 Database, 700 User terminal (browsing device), 710 Web screen),
the walking mode display terminal includes a second processor, a second memory, and a data visualization program to be read into the second memory and executed by the second processor (Ura at least in pars. [169], teaches 250 communication function unit, 260 arithmetic circuit, 270 memory unit, 300 information communication terminal (viewing device), 340 Display unit, 350 Communication function unit, 360 Arithmetic circuit, 400 Network , 500 Network server (data processing device), 550 Communication Function Unit, 560 Arithmetic Circuit (Exercise Information Generation Unit, Display Data Generation Unit), 570 Memory unit, 600 Database, 700 User terminal (browsing device), 710 Web screen),
the storage of the walking mode analyzer previously stores, for each measurement about walking of a plurality of measurement subjects, skeleton data showing a trajectory of a measurement point of the measurement subject in a three-dimensional space, pitch data defining one walking of the measurement subject in the skeleton data, and feature amount data calculated based on the skeleton data for one walking step of the measurement subject (Ura at least in pars. [0020-0021], teaches the sensor unit 110 is a motion sensor for detecting the movement of the human body (particularly, arm swing and movement cycle, the tilt state of the wrist device 100, etc.), for example, as shown in FIG. 111, a triaxial angular velocity sensor (gyro sensor) 112, and a triaxial geomagnetic sensor (electronic compass) 113. The three-axis acceleration sensor 111 detects the rate of change in the operating speed during the movement of the user US (acceleration) and outputs it as acceleration data. Here, acceleration data in three axial directions orthogonal to each other are output. Further, the triaxial angular velocity sensor 112 detects a change in the operation direction (angular velocity) during the movement of the user US and outputs it as angular velocity data. Here, angular velocity data in three axial directions orthogonal to each other are output. The triaxial geomagnetic sensor 113 detects the earth's magnetic field (magnetic field) and outputs it as geomagnetic data or direction data indicating the horizontal and vertical directions of the wrist device 100. Here, geomagnetic data in three axial directions orthogonal to each other is output. The sensing operation in these various sensors 111 to 113 is executed at intervals of every second (that is, a sampling frequency of 1 Hz), for example. The detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area... Ura at least in claim 9, Abstract and par. [0070], teaches further, as various items indicating the motion state of the user US, for example, pitch or stride during motion, body movement or fluctuation, ground reaction force, contact time, swing of arm, spring model, based on the sensor data etc. Vertical movement, maximum kick force, maximum propulsive force, maximum brake force, shoulder rotation and the like are analyzed (step S107). Based on these analysis results, form data indicating the exercise posture of the user US is generated (step S108). Here, the form data indicating the exercise posture of the user US is processed so as to be visualized, for example, by animation (skeleton animation or stick picture animation) by a skeleton model reflecting time change of the exercise posture."… Ura at least in par. [0081-0082], teaches further, in the analysis of the arm swing during running, the arm swing angle is measured based on the triaxial acceleration data and the angular velocity data acquired by the wrist device 100. In the present embodiment, as the arm swing parameters, the arm angle from the state in which the arm (for example, the left arm) to which the wrist device 100 is worn is swung forward to the maximum back and the arm swing fulcrum is used. Measure the length from the shoulder joint to the tip of the arm. If the value of the swing of the arm is large or greater than a predetermined value, it is determined that efficient and powerful running is possible.),
the data visualization program of the walking mode display terminal (Ura at least in pars. [0137-0143]) includes:
an input and output processing unit configured to receive selection of measurement of a walker and a reference walker to be compared with the walker among the plurality of measurement subjects, the measurement being to be displayed on a display screen (Ura at least in Fig. 10 above and pars. [0114, 0121-0125], teaches in the drop-down list box 742, the user US selects the number of subjects for comparison display (number of comparison subjects; 2 or more), so that the comparison display areas AR1, AR2,… are set.);
a skeleton data display processing unit configured to display a walking model that displays, as an animation, a walking for one walking step of each of the walker and the reference walker (Ura at least in Fig. 10 above and pars. [0108, 0123], teaches the form data indicating the motion posture of the user US is processed so as to be visualized by, for example, an animation (skeleton animation or stick picture animation) based on a skeleton model reflecting the temporal change of the motion posture… in FIGS. 9 to 13, a drop-down list box 743 for selecting a first comparison target and a first comparison target area AR1 in the upper center of the tab display area 730 and the upper right area are displayed. A graph 737 of sensor data or the like to be compared or analysis data, and a motion image 740 corresponding to the form data are displayed adjacent to each other. Further, in the comparison display area AR2 at the lower part of the approximate center and right side area of the tab display area 730, a drop-down list box 744 for selecting a second comparison target and sensor data as the second comparison target are displayed.); and
a feature amount data display processing unit configured to display a magnitude of predetermined feature amount data related to the measurement of the walker and a magnitude of predetermined feature amount data related to the measurement of the reference walker in a comparable manner (Ura at least in Fig. 10 above and par. [0114], teaches  In the drop-down list box 743 displayed in the comparison display area AR1, when the user US selects the date and time of the running that is the first comparison target, the pitch and slide graph 737 of the selected date and time, A running exercise image 740 is displayed adjacently. In addition, in the drop-down list box 744 displayed in the comparison display area AR2, the user US is selected by selecting the date and time of running that is the second comparison target (different from the first). The date / time pitch and slide graph 737 and the running exercise image 740 are displayed adjacent to each other.), and
the data analysis program of the walking mode analyzer includes:
a skeleton data acquisition processing unit configured to extract the skeleton data for one walking step related to the measurement of the walker and the measurement of the reference walker from the storage and transmit the skeleton data to the skeleton data display processing unit (Ura at least in claim 9, Abstract and par. [0070], teaches further, as various items indicating the motion state of the user US, for example, pitch or stride during motion, body movement or fluctuation, ground reaction force, contact time, swing of arm, spring model, based on the sensor data etc. Vertical movement, maximum kick force, maximum propulsive force, maximum brake force, shoulder rotation and the like are analyzed (step S107). Based on these analysis results, form data indicating the exercise posture of the user US is generated (step S108). Here, the form data indicating the exercise posture of the user US is processed so as to be visualized, for example, by animation (skeleton animation or stick picture animation) by a skeleton model reflecting time change of the exercise posture."… Ura at least in par.  [0021], teaches the detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area… [0152], teaches In such an exercise information display system, as shown in FIG. 16, first, sensor data or the like is acquired by the wrist device 100 or the chest device 200, transferred to the information communication terminal 300, and stored. Next, in the arithmetic circuit 360 of the information communication terminal 300, the transferred sensor data and the like are analyzed and processed to generate various exercise information including form data. Thereby, various exercise information is displayed on the display unit 340 of the information communication terminal 300 in a predetermined display form as shown in the display example described above, for example. Various exercise information including form data is transmitted to the user terminal 700 such as the mobile phone 701, the smartphone 702, and the tablet terminal 703 connected to the information communication terminal 300 by a predetermined communication method. It is displayed in a predetermined display form on the display unit. In this case, a method for transmitting various types of exercise information from the information communication terminal 300 to the user terminal 700 may be a method in which the information is transmitted by directly connecting each other by wireless communication, infrared communication, a communication cable, or the like. You may transmit via networks, such as a circuit network and the internet.); and
a feature amount data acquisition processing unit configured to extract the predetermined feature amount data related to the measurement of the walker and the measurement of the reference walker from the storage and transmit the extracted feature amount data to the feature amount data display processing unit (Ura at least in claim 9, Abstract and pars. [0070, 0094], teaches further, as various items indicating the motion state of the user US, for example, pitch or stride during motion, body movement or fluctuation, ground reaction force, contact time, swing of arm, spring model, based on the sensor data etc. Vertical movement, maximum kick force, maximum propulsive force, maximum brake force, shoulder rotation and the like are analyzed (step S107). Based on these analysis results, form data indicating the exercise posture of the user US is generated (step S108). Here, the form data indicating the exercise posture of the user US is processed so as to be visualized, for example, by animation (skeleton animation or stick picture animation) by a skeleton model reflecting time change of the exercise posture."… Ura at least in pars. [0075-0077], teaches in the stride analysis during running, a predetermined timing is determined based on the triaxial acceleration data obtained by the chest device 200, the angular velocity data in the triaxial direction, and the GPS data obtained by the wrist device 100. The step length (unit: cm) and whether it is the right foot or the left foot is measured. If the stride value is within an optimum or good range, it is determined that the current pace can be maintained. Here, generally, when fatigue accumulates during running, the stride is shortened, and thus there is a tendency to maintain the pace by increasing the pitch. Therefore, the exercise state is determined in association with the pitch. Further, in the analysis of trunk shake during running, based on the acceleration data in the three-axis directions acquired by the chest device 200, the reference axis of the trunk within a specific time (for example, one cycle in the running motion). Changes (maximum value and minimum value) in the respective directions before and after the angle, left and right, and up and down are calculated. Here, the trunk means the center of the body and means the main part of the body excluding the limbs. In this embodiment, the angle of the reference axis of the trunk is the smallest in the front / rear, left / right and up / down directions of the body (trunk) when the position of the head of the body is fixed as the shake of the trunk. And the deviation when it is the maximum is calculated as an angle. If the trunk blur value is small or within a predetermined range, it is determined that efficient running is possible. Further, in the analysis of the trunk variation during running, based on the acceleration data in the three-axis directions acquired by the chest device 200, the variation in the inclination of the reference axis in the front-rear and left-right directions is calculated. The Here, in a running operation such as running, one leg is kicked out from the other leg, then the other leg is kicked out again. The left and right two steps are defined as one cycle (running cycle). Can be defined. In the present embodiment, as the variation of the trunk, the average value of the inclination of the reference axis of the trunk calculated for each cycle is calculated as an angle with respect to each other between a plurality of different cycles. If the numerical value of the trunk variation is small or within a predetermined range, it is determined that a stable posture can be performed… Ura at least in par.  [0021], teaches the detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area.)
Ura is silent to teach a walking mode analyzer (In view of claims 5, 8 and 11, the walking mode analyzer is an analysis model using artificial intelligent (AI) machine learning.)
On the other hand, Young teaches a walking mode analyzer (Young at least in par. [0030, 0035, 0040, 0048], teaches AMP 425 is a pattern recognition controller and utilizes pattern recognition methods to predict the ambulation mode of assistive device 10. AMP 425 is trained using test data that may originate from a generalized training phase. AMP 425 may be further trained using level walking training data from a new user who did not participate in the generalized training phase. After AMP 425 has been trained, it may be used to predict the ambulation mode of a user operating assistive device 10 to walk, climb stairs, or perform other ambulations. AMP 425 is trained using feature database 185 using pattern recognition techniques known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement a pattern controller from Young with Ura’s system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The combination provides a pattern recognition controller that is trained using the labeled feature data for analyzing walking mode (Young in Abstract and par. [0035].) The result of the combination would have been predictable.

Regarding claim 10, Ura in view of Young teaches:
The walking mode display system according to claim 9, wherein
the feature amount data acquisition processing unit selects the predetermined feature amount data from feature amount data having a large ratio of difference between a magnitude of the feature amount data related to the measurement of the walker and a magnitude of the feature amount data related to the measurement of the reference walker. (Ura at least in par. [0088], teaches the user US browses exercise information such as maps, graphs, and skeleton animation displayed on the display unit 340 of the information communication terminal 300 or the user terminal 700, so that the position, route, terrain, exercise posture, etc. during exercise Are self-analyzed through visual recognition (step S111). Here, the display unit 340 displays sensor data and analysis data under arbitrary conditions desired by the user US in a form linked to each other by a graph, a map, a skeleton animation, and the like, and sensor data under different conditions. Etc. and analysis data are displayed in a comparable arrangement and expression method. Thereby, since the user US can accurately grasp and analyze changes and differences in his / her exercise state through vision, it can be reflected in subsequent improvement of the exercise method and the like... Ura at least in par. [0081], teaches Further, in the analysis of the arm swing during running, the arm swing angle is measured based on the triaxial acceleration data and the angular velocity data acquired by the wrist device 100. In the present embodiment, as the arm swing parameters, the arm angle from the state in which the arm (for example, the left arm) to which the wrist device 100 is worn is swung forward to the maximum back and the arm swing fulcrum is used. Measure the length from the shoulder joint to the tip of the arm. If the value of the swing of the arm is large or greater than a predetermined value, it is determined that efficient and powerful running is possible... Ura at least in par. [0094], teaches The menu display area 720 is set to an area (drawing, left side area) along the left side of the frame FR of the web screen 710, for example. In the menu display area 720, for example, a calendar on which the date of running is recorded, basic information for each running, detailed information for each running lap, selection of animation and video of sensor data, comparison method (same course, same Various display menus such as selection of terrain, time, comparison with professionals; selection of specific comparison factors), creation of running courses, exercise programs indicating the schedule of training, simulation of marathon races, etc. are arranged. Then, when the user US operates the input operation unit 330 to select an arbitrary display menu, a display operation corresponding to the display menu is performed in the tab display area 730. Here, in this embodiment, among these various display menus, the display method particularly related to the comparison of exercise information has a feature.)

Regarding claim 11, Ura in view of Young teaches:
The walking mode display system according to claim 9, wherein
the storage of the walking mode analyzer previously stores a walking mode analysis model configured to calculate, based on the feature amount data, a (first) walking mode degree indicating a degree corresponding to a predetermined walking mode (Ura at least in pars. [0080-0082], teaches the twist of the state (unit: deg) is calculated. Further, in the analysis of the arm swing during running, the arm swing angle is measured based on the triaxial acceleration data and the angular velocity data acquired by the wrist device 100. In the present embodiment, as the arm swing parameters, the arm angle from the state in which the arm (for example, the left arm) to which the wrist device 100 is worn is swung forward to the maximum back and the arm swing fulcrum is used. Measure the length from the shoulder joint to the tip of the arm. If the value of the swing of the arm is large or greater than a predetermined value, it is determined that efficient and powerful running is possible. Each of these analysis items indicates a component of a running posture (running form) of the user US during running. That is, by analyzing and processing sensor data and the like acquired by the wrist device 100 and the chest device 200 and quantifying each of the above analysis items, the exercise posture of the user US during running is analyzed for each analysis item. It can be reproduced relatively accurately. The analysis items shown here are merely examples that can be applied to the present embodiment, and the present invention is not limited thereto. That is, in the exercise information display method according to the present invention, if it can be a component of the exercise posture (running form), in addition to the analysis item described above, or in place of the analysis item described above, An analysis item may be applied… Ura at least in pars. [0020-0021], teaches the sensor unit 110 is a motion sensor for detecting the movement of the human body (particularly, arm swing and movement cycle, the tilt state of the wrist device 100, etc.), for example, as shown in FIG. 111, a triaxial angular velocity sensor (gyro sensor) 112, and a triaxial geomagnetic sensor (electronic compass) 113. The three-axis acceleration sensor 111 detects the rate of change in the operating speed during the movement of the user US (acceleration) and outputs it as acceleration data. Here, acceleration data in three axial directions orthogonal to each other are output. Further, the triaxial angular velocity sensor 112 detects a change in the operation direction (angular velocity) during the movement of the user US and outputs it as angular velocity data. Here, angular velocity data in three axial directions orthogonal to each other are output. The triaxial geomagnetic sensor 113 detects the earth's magnetic field (magnetic field) and outputs it as geomagnetic data or direction data indicating the horizontal and vertical directions of the wrist device 100. Here, geomagnetic data in three axial directions orthogonal to each other is output. The sensing operation in these various sensors 111 to 113 is executed at intervals of every second (that is, a sampling frequency of 1 Hz), for example. The detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area.)
the data visualization program of the walking mode display terminal includes a walking mode degree display processing unit configured to display walking mode degrees respectively related to the measurement of the walker and the measurement of the reference walker (Ura at least in pars. [0080-0082], teaches calculating a state twist (unit: deg). Further, in the analysis of the arm swing during running, the arm swing angle is measured based on the triaxial acceleration data and the angular velocity data acquired by the wrist device 100. In the present embodiment, as the arm swing parameters, the arm angle from the state in which the arm (for example, the left arm) to which the wrist device 100 is worn is swung forward to the maximum back and the arm swing fulcrum is used. Measure the length from the shoulder joint to the tip of the arm. If the value of the swing of the arm is large or greater than a predetermined value, it is determined that efficient and powerful running is possible. Each of these analysis items indicates a component of a running posture (running form) of the user US during running. That is, by analyzing and processing sensor data and the like acquired by the wrist device 100 and the chest device 200 and quantifying each of the above analysis items, the exercise posture of the user US during running is analyzed for each analysis item. It can be reproduced relatively accurately. The analysis items shown here are merely examples that can be applied to the present embodiment, and the present invention is not limited thereto. That is, in the exercise information display method according to the present invention, if it can be a component of the exercise posture (running form), in addition to the analysis item described above, or in place of the analysis item described above, An analysis item may be applied… Ura at least in Fig. 10 above and pars. [0108, 0123], teaches the form data indicating the motion posture of the user US is processed so as to be visualized by, for example, an animation (skeleton animation or stick picture animation) based on a skeleton model reflecting the temporal change of the motion posture… in FIGS. 9 to 13, a drop-down list box 743 for selecting a first comparison target and a first comparison target area AR1 in the upper center of the tab display area 730 and the upper right area are displayed. A graph 737 of sensor data or the like to be compared or analysis data, and a motion image 740 corresponding to the form data are displayed adjacent to each other. Further, in the comparison display area AR2 at the lower part of the approximate center and right side area of the tab display area 730, a drop-down list box 744 for selecting a second comparison target and sensor data as the second comparison target are displayed.), and
the data analysis program of the walking mode analyzer includes a walking mode quantification processing unit configured to apply the feature amount data, that is related to the measurement of the walker and the measurement of the reference walker and is extracted from the storage, to the walking mode analysis model, so as to calculate the walking mode degrees related to the measurement of the walker and the measurement of the reference walker, and transmit the walking mode degrees to the walking mode degree display processing unit (Ura at least in par. [0070], teaches further, as various items indicating the motion state of the user US, for example, pitch or stride during motion, body movement or fluctuation, ground reaction force, contact time, swing of arm, spring model, based on the sensor data etc. Vertical movement, maximum kick force, maximum propulsive force, maximum brake force, shoulder rotation and the like are analyzed (step S107). Based on these analysis results, form data indicating the exercise posture of the user US is generated (step S108). Here, the form data indicating the exercise posture of the user US is processed so as to be visualized, for example, by animation (skeleton animation or stick picture animation) by a skeleton model reflecting time change of the exercise posture."… The detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area.)

Regarding claims 1, 2, 5 and 13-15 recite similar limitations of claims 9-11 but in different forms. The rationale of claims 9-11 rejection is applied to reject claims 1, 2, 5 and 13-15.

Regarding claim 3, Ura in view of Young teaches:
The walking mode display method according to claim 1, further comprising:
previously storing feature amount explanation data that explains a content of the feature amount data calculated based on the skeleton data for one walking step of the measurement subject (Ura at least in par. [0020], teaches the sensor unit 110 is a motion sensor for detecting the movement of the human body (particularly, arm swing and movement cycle, the tilt state of the wrist device 100, etc.), for example, as shown in FIG. 111, a triaxial angular velocity sensor (gyro sensor) 112, and a triaxial geomagnetic sensor (electronic compass) 113. The three-axis acceleration sensor 111 detects the rate of change in the operating speed during the movement of the user US (acceleration) and outputs it as acceleration data. Here, acceleration data in three axial directions orthogonal to each other are output. Further, the triaxial angular velocity sensor 112 detects a change in the operation direction (angular velocity) during the movement of the user US and outputs it as angular velocity data. Here, angular velocity data in three axial directions orthogonal to each other are output. The triaxial geomagnetic sensor 113 detects the earth's magnetic field (magnetic field) and outputs it as geomagnetic data or direction data indicating the horizontal and vertical directions of the wrist device 100. Here, geomagnetic data in three axial directions orthogonal to each other is output. The sensing operation in these various sensors 111 to 113 is executed at intervals of every second (that is, a sampling frequency of 1 Hz), for example. The detected sensor data (acceleration data, angular velocity data, geomagnetic data) is associated with time data defined by a timing circuit 180 described later, and is stored in a predetermined memory data storage memory 171 of the memory unit 170 described later. Saved in the storage area.) and
when any of the predetermined feature amount data displayed on the display screen is selected, displaying explanation of the selected feature amount data by the feature amount explanation data, and displaying the measurement point used for calculation of the selected feature amount data on the first walking model and the second walking model (Ura at least in pars. [0081, 0097-0100], teaches Graphs 736 and 738 show sensor data acquired during running, and results (analysis data) of analysis of various items indicating the exercise state based on the sensor data, etc. Displayed in the form of a line graph corresponding to the time. In FIG. 8, a graph 736 of each acceleration data (expressed as “acceleration sensor” in the figure) acquired in the triaxial direction obtained by the wrist device 100, and each angular velocity data (in the figure, “angular velocity sensor”). An example of the graph 738 is shown… Although FIG. 8 shows a display example in which the sensor data tab 712 is selected, sensor data other than acceleration data and angular velocity data, analysis data, and tabs indicating other items are selected. There may be. For example, although illustration is omitted, when the pitch / stride tab 712 is selected, it corresponds to the point and the elapsed time in the running course RT instead of the acceleration data and angular velocity data graphs 736 and 738 shown in FIG. A pitch and stride graph is displayed in the form of a line graph. … in FIG. 9, a course map 732, a course topographic map 734, an information list 735, a graph 737 of sensor data and analysis data (pitch stride in FIG. 9),).

Regarding claim 8, Ura in view of Young teaches:
The walking mode display method according to claim 5, wherein
the walking mode analysis model is a supervised learning model created or updated using the feature amount data related to the measurement of the plurality of measurement subjects as learning data. (Young at least in Abstract and pars. [0030-0033, 0054-0055], teaches AMP 425 is a pattern recognition controller and utilizes pattern recognition methods to predict the ambulation mode of assistive device 10. AMP 425 is trained (supervised learning) using test data that may originate from a generalized training phase. AMP 425 may be further trained using level walking training data from a new user who did not participate in the generalized training phase. After AMP 425 has been trained, it may be used to predict the ambulation mode of a user operating assistive device 10 to walk, climb stairs, or perform other ambulations… priors are updated using a TPM prepared using training data for each subject.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ura in view of Young as applied to claim 3 above and further in view of Firby  (US 20180247644).
Regarding claim 4, Ura in view of Young teaches:
The walking mode display method according to claim 3, further comprising:
Ura in view of Young is silent to teach previously storing domain knowledge data, that is specialized knowledge related to the feature amount data calculated based on the skeleton data for one walking step of the measurement subject; and
displaying the specialized knowledge on the display screen when the domain knowledge data includes the specialized knowledge related to the selected feature amount data.
(The missing limitation is a domain knowledge expertise data related to a feature amount data calculated based on the subject measurement data and to display that expertise data.)
On the other hand, Firby at least in pars. [0017, 0022-0024], teaches the domain expertise database 122 may identify that the runner is using an inefficient stride length during a training run… using measurement data from a stride analyzer (e.g., to measure rate, length, or other aspects of a running or walking stride). The domain expertise data is suitable to display as one prefers. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement a domain expertise database in use of identifying user’s walking performance from Firby with Ura and Young’s training system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The combination provides periodic or regular feedback to the user (Firby [0024]). The result of the combination would have been predictable.

Claims 6-7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ura in view of Young as applied to claims 11, 5 and 15 above and further in view of Ben-Arie (US 20030208289).
Regarding claim 12, Ura in view of Young teaches: 
The walking mode display system according to claim 11, wherein
Ura in view of Young is silent to teach the walking mode quantification processing unit transmits a walking mode degree having a largest value among those calculated by applying the feature amount data related to the measurement of the walker to a plurality of walking mode analysis models, to the walking mode degree display processing unit as the walking mode degree related to the measurement of the walker. (The missing limitation is to run measurement analysis through multiple analysis models and to select a wining model with highest score. The display in Ura is suitable to receive and display the wining model.)
On the other hand, Ben-Arie at least in Figs. 2A-C and par. [0017], teaches to find the best matching of the input vector sequence with each of the models. The optimization algorithm used is based on dynamic programming and also employs a special procedure that includes only matching sequences that fulfill the sequencing requirement. The model with the highest matching score with the input sequence is recognized as the motion class most similar to the input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement a models ranking from Ben-Arie with Ura and Young’s training system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The combination provides comparison models system that benefits user with the best model. The result of the combination would have been predictable.

Regarding claims 6 and 16, it recites similar limitations of claim 12 but in different forms The rationale of claim 12 rejection is applied to reject claims 6 and 16.

Regarding claim 7, Ura in view of Young and Ben-Arie teaches:
The walking mode display method according to claim 6, wherein
the predetermined feature amount data to be displayed on the display screen is selected from feature amount data having a large contribution in the walking mode analysis model related to the calculation of the first walking mode degree (Ura at least in par. [0088], teaches the user US browses exercise information such as maps, graphs, and skeleton animation displayed on the display unit 340 of the information communication terminal 300 or the user terminal 700, so that the position, route, terrain, exercise posture, etc. during exercise Are self-analyzed through visual recognition (step S111). Here, the display unit 340 displays sensor data and analysis data under arbitrary conditions desired by the user US in a form linked to each other by a graph, a map, a skeleton animation, and the like, and sensor data under different conditions. Etc. and analysis data are displayed in a comparable arrangement and expression method. Thereby, since the user US can accurately grasp and analyze changes and differences in his / her exercise state through vision, it can be reflected in subsequent improvement of the exercise method and the like... Ura at least in par. [0081], teaches Further, in the analysis of the arm swing during running, the arm swing angle is measured based on the triaxial acceleration data and the angular velocity data acquired by the wrist device 100. In the present embodiment, as the arm swing parameters, the arm angle from the state in which the arm (for example, the left arm) to which the wrist device 100 is worn is swung forward to the maximum back and the arm swing fulcrum is used. Measure the length from the shoulder joint to the tip of the arm. If the value of the swing of the arm is large or greater than a predetermined value, it is determined that efficient and powerful running is possible... Ura at least in par. [0094], teaches The menu display area 720 is set to an area (drawing, left side area) along the left side of the frame FR of the web screen 710, for example. In the menu display area 720, for example, a calendar on which the date of running is recorded, basic information for each running, detailed information for each running lap, selection of animation and video of sensor data, comparison method (same course, same Various display menus such as selection of terrain, time, comparison with professionals; selection of specific comparison factors), creation of running courses, exercise programs indicating the schedule of training, simulation of marathon races, etc. are arranged. Then, when the user US operates the input operation unit 330 to select an arbitrary display menu, a display operation corresponding to the display menu is performed in the tab display area 730. Here, in this embodiment, among these various display menus, the display method particularly related to the comparison of exercise information has a feature.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619